Shea, J.,
dissenting. In arriving at the conclusion that the amendment to General Statutes § 8-8 (b) effectuated by Public Acts 1985, No. 85-284, § 3, made it essential to include the town clerk in the citation as a necessary party defendant in a zoning appeal, in addition to making service upon him, as the plaintiffs did, the majority opinion conveniently ignores a significant part of the legislative history upon which it purports to rely. The complete remarks of Representative Vincent Chase, who sponsored the amendment, at the time it was approved by the House of Representatives, were as follows: “[The amendment is] of technical nature, which would require that when an appeal is filed on a planning and zoning board, that the appeal notice also be served on the Town Clerk of the Municipality. I’m offering this amendment as a result of the discussions that I’ve had concerning an appeal being served on a *422zoning official who may be at [sic] vacation and no one realizing that the board, had been served because it was just stuck in a mailbox. This would insure that the Town Clerk and the administrator of the Board were in sufficient time, [sic] that an appeal may have been served.”1 (Emphasis added.) 28 H.R. Proc., Pt. 13,1985 Sess., pp. 4773-74.
These remarks indicate that the purpose of the amendment was to ensure that notice of the appeal would always be received in hand by a town official who is ordinarily available at the town office building and thus to avoid the uncertainties of abode service upon a part-time chairman or clerk of a zoning board, who may be absent for a considerable period of time after notice of an appeal has been delivered to his residence. See General Statutes §§ 8-8 and 52-57 (b).
It is difficult to conceive of any useful purpose to be accomplished by making the town clerk a party to a zoning appeal in addition to the zoning board, whose action is the subject of the appeal, other than to provide additional notice of the appeal so that the board may properly defend it. Neither the majority opinion nor the legislative history suggest any other objective. A town clerk in his individual capacity would have no judicially cognizable interest in the controversy and his presence as a party to the appeal would be superfluous. This court should reject a construction of a stat*423ute that produces “bizarre results.” State v. Parmalee, 197 Conn. 158, 165, 496 A.2d 186 (1985).
The legislative history is completely silent about any intention to include as a party the town itself, for which the town clerk is a statutorily designated agent for service. General Statutes § 52-57 (b). If such a change in our long standing practice with respect to zoning appeals were contemplated by the legislature, it is probable that some comment upon it would appear. It is plain that prior to the adoption of the 1985 amendment to § 8-8 (b) the town clerk was designated as an alternative agent for service upon a zoning board and did not become a party to the appeal merely because the complaint had been served upon him. The change in the conjunction from “or” to “and” effectuated by the amendment was never intended to modify this status but merely to provide additional assurance that the board would receive notice of an appeal by requiring service upon two persons as agents for the board.
In addition to the legislative history, the majority opinion relies upon several cases supporting the proposition that, “in appeals from administrative decisions, the failure to include the name of a necessary party or defendant in the citation is a jurisdictional defect which renders the appeal subject to dismissal even where, as here, that party was served or provided copies of the appeal papers.” This principle, by its terms, applies only to necessary parties and it would not apply in this case unless the amendment was intended to make the town clerk a necessary party rather than an agent for service as formerly. None of the cases relied upon supports the proposition that the failure of a citation to name the agent for service who has been actually served constitutes a jurisdictional defect.
Accordingly, I dissent.

 The references in footnote 6 of the majority opinion to the “preceding and subsequent statements made by [Representative] Chase” apparently relate to the first and third sentences of these quoted remarks, since Representative Vincent Chase made no other comments pertaining to this legislation. The first sentence indicates merely that the amendment was intended to make service upon the town clerk mandatory rather than optional, as does also the statement of Senator John Consoli relied upon by the majority. The third sentence is an amplification of the second sentence, which has been omitted from the majority opinion. Nothing in the legislative history indicates that the requirement of service upon the town clerk was for the purpose of making him a necessary party to the appeal.